Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 8-9, 11, 13, 16-17, 19, and 20 have been amended and are hereby entered.
Claim 18 has been cancelled.
Claim 21 has been newly added.
Claims 1-17 and 19-21 are currently pending and addressed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US Patent No. 6,278,396), hereinafter referred to as Tran, in view of Barbagallo (Federal Aviation Administration Advisory Circular No. 90-114A), hereinafter referred to as Barbagallo. Tran and Barbagallo are both considered analogous to the claimed invention because they are in the same field of broadcasting using ADS-B technology.

Regarding claim 1, Tran teaches:
A method for controlling an unmanned aerial vehicle (UAV)  ("The MCAS 18 provides collision avoidance solutions and unique mission capabilities such as formation flight, rendezvous, and air refueling for aircraft (e.g., F-18, Navy and Marine Corps AV-8B, H-1, H-46, V-22B, S-3, F/A-18, and unmanned aerial vehicle)." – see at least Tran: column 3 line 66 - column 4 line 3)
comprising: obtaining flight status information of the UAV, the flight status information of the UAV including position information of the UAV ("A tactical data link packet would consist of data regarding instantaneous host aircraft position, source of navigation, datum, accuracy index, barometric altitude, radar altitude, velocity vector, acceleration vector, flight phase/maneuver sequence events, control and guidance mode, and control target settings." – see at least Tran: column 6 lines 6-11);
obtaining flight status information of an aircraft detected by an automatic dependent surveillance - broadcast (ADS-B) receiver carried by the UAV ("The MCAS 18 with an Automatic Dependent Surveillance Broadcast (ADS-B) data reception/processing capability and combined with digitized tactical data link capability can be extremely useful in a formation flight. ADS-B messages broadcast from the Mode-S transponder every second or two contain aircraft's position, magnetic heading, velocity, intended flight path, barometric altitude, and flight number." – see at least Tran: column 7 lines 30-36);
and autonomously controlling the UAV to operate according to the flight status information of the aircraft and the flight status information of the UAV ("In addition, output data is provided to drive displays that inform the pilot as to what action to take or avoid, and coupled with the flight control system for automatic control as in the case of an unmanned aerial vehicle." – see at least Tran: column 8 lines 28-32) (The examiner notes that the flight control system for automatic control as taught by Tran corresponds to the claimed step of autonomously controlling the UAV. Further, Tran teaches a Midair Collision and Avoidance System (MCAS). The TCAS system recited in Tran is incorporated into the MCAS system such that the features of the TCAS system are also included in the MCAS system ("In order to distinguish between the tactical and ATM modes of an MCAS system, a preferable embodiment recommends that all MCAS functional capabilities can be allocated in two functional modules, the ATM module and Tactical module. The ATM module contains the core TCAS 2000 functions, which can provide traffic advisory (TA) and resolution advisory (RA) capabilities for an aircraft to handle collision avoidance situation in the ATM environment." – see at least Tran: column 3 lines 3-11). Therefore, all of the elements taught by Tran which are attributed to the TCAS system are also inherently included in the MCAS system.)

	Tran does not explicitly disclose, but Barbagallo teaches:
	including: determining a standard frequency band according to the position of the UAV; and controlling the UAV to receive the flight status information of the aircraft using the standard frequency band (“Operations in Class A airspace must: (1) Meet the equipment performance requirements in Technical Standard Order (TSO)-C166b, Extended Squitter Automatic Dependent Surveillance-Broadcast (ADS-B) and Traffic Information Service-Broadcast (TIS-B) Equipment Operating on Radio Frequency of 1090 Megahertz (MHz) (1090ES).” – see at least Barbagallo: Chapter 3 Section 3-1a.) (The examiner notes that in the cited portion of Barbagallo, the radio frequency of 1090 MHz corresponds to the claimed standard frequency band, and Class A airspace as recited by Barbagallo corresponds to the claimed position of the UAV. Alternatively, a UAV positioned in Class B or C airspace must then operate on a 978 MHz frequency band (“Operations outside Class A airspace must: … (3) Meet the performance requirements in TSO-C154c, Universal Access Transceiver (UAT) Automatic Dependent Surveillance-Broadcast (ADS-B) Equipment Operating on Frequency of 978 MHz, in the following airspace: (a) Class B and Class C airspace.” – see at least Barbagallo: Chapter 3 Section 3-1b.))

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tran with these above aforementioned teachings from Barbagallo to control the UAV to receive flight status information using a standard frequency band according to the position of the UAV. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Barbagallo’s use of different standard frequency bands dependent on the airspace with Tran’s midair collision and avoidance system in order to meet the operating standards required for the UAV (“This AC contains an overview of the ADS-B system and general operating procedures associated with operations conducted in compliance with the airspace and performance requirements of §§ 91.225 and 91.227. The appendices provide guidance for the authorization of additional ADS-B Out and ADS-B In operations and their associated aircraft qualification and maintenance requirements.” – see at least Barbagallo: Chapter 1 Section 1-4). Doing so would provide the benefit of facilitating the operating of a UAV using ADS-B technology (“The intent of this advisory circular (AC) is to facilitate operations using Automatic Dependent Surveillance-Broadcast (ADS-B) technology in compliance with Title 14 of the Code of Federal Regulations (14 CFR) part 91, §§ 91.225 and 91.227, which are required after January 1, 2020.” – see at least Barbagallo: Chapter 1 Section 1-1).

Regarding claim 2, Tran in view of Barbagallo teaches all of the elements of the current invention as stated above. Furthermore, Tran teaches:
wherein: the flight status information of the aircraft includes at least one of, altitude information, speed information, direction information, or an identification number of the aircraft ("ADS-B messages broadcast from the Mode-S transponder every second or two contain aircraft's position, magnetic heading, velocity, intended flight path, barometric altitude, and flight number." – see at least Tran: column 7 lines 33-36);
and the flight status information of the UAV includes at least one of altitude information, speed information, direction information, or an identification number of the UAV ("A tactical data link packet would consist of data regarding instantaneous host aircraft position, source of navigation, datum, accuracy index, barometric altitude, radar altitude, velocity vector, acceleration vector, flight phase/maneuver sequence events, control and guidance mode, and control target settings." – see at least Tran: column 6 lines 6-11).

Regarding claim 3, Tran in view of Barbagallo teaches all of the elements of the current invention as stated above. Furthermore, Tran teaches:
wherein the flight status of the UAV includes a normal status, an early warning status, or an avoidance status ("If a conflict is detected, the system displays an advisory to the pilot. The system also provides guidance for vertical avoidance maneuver, known as Resolution Advisories (RAs)." – see at least Tran: column 2 lines 36-39) (The examiner notes that the detection of a conflict as taught by Tran indicates a change in flight status. Tran's teaching of a system displaying an advisory to the pilot is analogous to the claimed "early warning status", and Tran's teaching of providing guidance for vertical avoidance maneuver is analogous to the claimed "avoidance status". It is interpreted that when a conflict is not detected, the status is not changed and the host aircraft as taught by Tran will therefore be controlled to be in a "normal status").

Regarding claim 4, Tran in view of Barbagallo teaches all of the elements of the current invention as stated above. Furthermore, Tran teaches:
wherein controlling the UAV flight status includes: determining a collision risk factor of the UAV and the aircraft according to the flight status information of the aircraft and the flight status information of the UAV ("In the Tactical mode, the MCAS determines if the aircraft's current track being projected will intersect with the track of an intruder track. The MCAS then monitors a time-based dimension model as illustrated in FIG. 6 with three CAS influence spheres (80, 82, 84)." – see at least Tran: column 7 lines 8-12) (The examiner notes that the CAS influence spheres taught by Tran indicate different collision risk levels, and therefore meet the claimed "collision risk factor of the UAV and the aircraft". Fig. 9 of Tran as shown below illustrates these influence spheres and an example of an intruder aircraft entering said spheres);


    PNG
    media_image1.png
    764
    615
    media_image1.png
    Greyscale

and controlling the flight status of the UAV according to the collision risk factor ("If an intruder penetrates the boundary of the warning sphere, an escape strategy in the form of a tactical avoidance resolution advisory (RA) such as evasive maneuvers will be generated to guide the pilot." – see at least Tran: column 7 lines 17-20).

Regarding claim 5, Tran in view of Barbagallo teaches all of the elements of the current invention as stated above. Furthermore, Tran teaches:
wherein: the collision risk factor includes a flight time of the aircraft ("In the Tactical mode, the MCAS determines if the aircraft's current track being projected will intersect with the track of an intruder track. The MCAS then monitors a time-based dimension model as illustrated in FIG. 6 with three CAS influence spheres (80, 82, 84)." – see at least Tran: column 7 lines 8-12) (The examiner notes that the time-based dimensional model taught by Tran and shown in Fig. 9 of Tran above defines the air space in terms of the time until the host aircraft reaches the space, thereby meeting the claimed "flight time of the aircraft");
and determining the collision risk factor includes: calculating a first flight trajectory according to the flight status information of the aircraft ("It monitors the trajectory of these aircraft for the purpose of determining if any of them constitute a potential collision hazard." – see at least Tran: column 2 lines 32-34);
calculating a second flight trajectory according to the flight status information of the UAV ("A tactical data link packet would consist of data regarding instantaneous host aircraft position, source of navigation, datum, accuracy index, barometric altitude, radar altitude, velocity vector, acceleration vector, flight phase/maneuver sequence events, control and guidance mode, and control target settings." – see at least Tran: column 6 lines 6-11) (The examiner notes that the combination of the data included in Tran's tactical data link packet with Tran's aforementioned time-based dimensional model amounts to a model of where the host aircraft is expected to be at a given future time, which meets the claimed "flight trajectory");
calculating a flight trajectory intersection of the UAV and the aircraft according to the first flight trajectory and the second flight trajectory ("In the Tactical mode, the MCAS determines if the aircraft's current track being projected will intersect with the track of an intruder track." – see at least Tran: column 7 lines 8-10) (The examiner notes that Fig. 9 of Tran as shown above further illustrates a trajectory intersection of the host vehicle with an intruder aircraft, which meets the claimed "flight trajectory intersection of the UAV and the aircraft");
and calculating the flight time for the aircraft to reach the flight trajectory intersection according to speed information included in the flight status information of the aircraft ("In the Tactical mode, the MCAS determines if the aircraft's current track being projected will intersect with the track of an intruder track. The MCAS then monitors a time-based dimension model as illustrated in FIG. 6 with three CAS influence spheres (80, 82, 84)." – see at least Tran: column 7 lines 8-12) (The examiner notes that since the intersection as shown in Fig. 9 of Tran above is determined within the time-based dimension model, the intersection point is inherently calculated in terms of the time until the collision would occur, thereby meeting the claimed "flight time for the aircraft to reach the trajectory intersection". Furthermore, the intersection as taught by Tran is determined using the aircraft flight trajectory as set forth above, which is based on speed information.).


Regarding claim 6, Tran in view of Barbagallo teaches all of the elements of the current invention as stated above. Furthermore, Tran teaches:
wherein: the collision risk factor includes a flight radius of the UAV ("The inner sphere 80, which is defined as a collision sphere, extends from the aircraft equipped with MCAS to an intruder aircraft within about 10 seconds before two aircraft converge to a collision point in midair." – see at least Tran: column 7 lines 12-16) (The examiner notes that a flight radius is an inherent feature of the collision sphere as taught by Tran and further illustrated above in Fig. 9 of Tran);
and determining the collision risk factor includes: calculating a first flight trajectory according to the flight status information of the aircraft ("It monitors the trajectory of these aircraft for the purpose of determining if any of them constitute a potential collision hazard." – see at least Tran: column 2 lines 32-34);
calculating a second flight trajectory according to the flight status information of the UAV ("A tactical data link packet would consist of data regarding instantaneous host aircraft position, source of navigation, datum, accuracy index, barometric altitude, radar altitude, velocity vector, acceleration vector, flight phase/maneuver sequence events, control and guidance mode, and control target settings." – see at least Tran: column 6 lines 6-11);
calculating a flight trajectory intersection of the UAV and the aircraft according to the first flight trajectory and the second flight trajectory ("In the Tactical mode, the MCAS determines if the aircraft's current track being projected will intersect with the track of an intruder track." – see at least Tran: column 7 lines 8-10);
calculating a flight time for the aircraft to reach the flight trajectory intersection according to speed information included in the flight status information of the aircraft ("In the Tactical mode, the MCAS determines if the aircraft's current track being projected will intersect with the track of an intruder track. The MCAS then monitors a time-based dimension model as illustrated in FIG. 6 with three CAS influence spheres (80, 82, 84)." – see at least Tran: column 7 lines 8-12);
and calculating the flight radius of the UAV according to speed information of the UAV and the flight time of the aircraft ("The inner sphere 80, which is defined as a collision sphere, extends from the aircraft equipped with MCAS to an intruder aircraft within about 10 seconds before two aircraft converge to a collision point in midair." – see at least Tran: column 7 lines 12-16) (The examiner notes that since the inner sphere taught by Tran is defined by the time until the collision occurs, it inherently includes the speed information of the host vehicle, because the speed must be known in order to calculate how far the vehicle will travel in a given amount of time).

Regarding claim 7, Tran in view of Barbagallo teaches all of the elements of the current invention as stated above. Furthermore, Tran teaches:
wherein: the collision risk factor includes a safe distance ("MCAS monitors a time-based dimension of a caution sphere 84 that extend up to 50 seconds from the time the intruder enters the MCAS aircraft's collision region." – see at least Tran: column 7 lines 23-26) (The examiner notes that the caution sphere taught by Tran defines a distance at which caution should be applied when a collision point is determined to be within that distance. The radius of this caution sphere can therefore be considered a "safe distance", because once this distance is breached, the flight situation is no longer considered entirely safe);
and determining the collision risk factor includes: calculating a first flight trajectory according to the flight status information of the aircraft ("It monitors the trajectory of these aircraft for the purpose of determining if any of them constitute a potential collision hazard." – see at least Tran: column 2 lines 32-34);
calculating a second flight trajectory according to the flight status information of the UAV ("A tactical data link packet would consist of data regarding instantaneous host aircraft position, source of navigation, datum, accuracy index, barometric altitude, radar altitude, velocity vector, acceleration vector, flight phase/maneuver sequence events, control and guidance mode, and control target settings." – see at least Tran: column 6 lines 6-11);
calculating a flight trajectory intersection of the UAV and the aircraft according to the first flight trajectory and the second flight trajectory ("In the Tactical mode, the MCAS determines if the aircraft's current track being projected will intersect with the track of an intruder track." – see at least Tran: column 7 lines 8-10);
calculating a flight time for the aircraft to reach the flight trajectory intersection according to speed information included in the flight status information of the aircraft ("In the Tactical mode, the MCAS determines if the aircraft's current track being projected will intersect with the track of an intruder track. The MCAS then monitors a time-based dimension model as illustrated in FIG. 6 with three CAS influence spheres (80, 82, 84)." – see at least Tran: column 7 lines 8-12);
calculating a flight radius of the UAV according to speed information of the UAV and the flight time of the aircraft ("The inner sphere 80, which is defined as a collision sphere, extends from the aircraft equipped with MCAS to an intruder aircraft within about 10 seconds before two aircraft converge to a collision point in midair." – see at least Tran: column 7 lines 12-16);

Tran does not explicitly recite the following limitations, but they are an obvious variant of the teachings of Tran:
calculating a distance from the UAV to the flight trajectory intersection according to position information in the flight status information of the UAV;
and calculating the safe distance according to the distance from the UAV to the flight trajectory intersection and the flight radius of the UAV.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tran with these above aforementioned teachings from to calculate a distance from the UAV to the flight trajectory intersection according to position information in the flight status information of the UAV, and calculate the safe distance according to the distance from the UAV to the flight trajectory intersection and the flight radius of the UAV. Tran teaches calculating the flight time until the flight trajectory intersection is reached, and it would be well within the knowledge of one of ordinary skill in the art to convert this time to the corresponding distance via a simple mathematical conversion using the available speed information. It would then be well within the knowledge of one of ordinary skill in the art to further calculate a safe distance by simply subtracting the flight radius from the distance to the flight trajectory intersection. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to modify Tran to include calculating a distance to the flight trajectory intersection and calculating the safe distance as the difference between the flight radius and the distance to the flight trajectory intersection in order to determine how far the intruder aircraft is from the host aircraft’s collision region (“MCAS monitors a time-based dimension of a caution sphere 84 that extend up to 50 seconds from the time the intruder enters the MCAS aircraft's collision region.” – see at least Tran: column 7 lines 23-26). Doing so would allow guidance to be provided based on this safe distance (“If an intruder penetrates the boundary of the warning sphere, an escape strategy in the form of a tactical avoidance resolution advisory (RA) such as evasive maneuvers will be generated to guide the pilot.” – see at least Tran: column 7 lines 17-20).

Regarding claim 8, Tran in view of Barbagallo teaches all of the elements of the current invention as stated above. Furthermore, Tran teaches:
wherein obtaining the flight status information of the aircraft includes receiving the flight status information of aircraft by the ADS-B receiver according to a pre-set frequency, the pre-set frequency characterizing how often the UAV is controlled to receive the flight information of the aircraft by the ADS-B receiver ("The frequency of transmit data link can be defaulted to a medium rate for the sole purpose of tactical collision avoidance" – see at least Tran: column 5 lines 59-61).

Regarding claim 9, Tran in view of Barbagallo teaches all of the elements of the current invention as stated above. Furthermore, Tran teaches:
wherein obtaining the flight status information of the aircraft includes receiving the flight status information of the aircraft by the ADS-B receiver according to a frequency that is variable, the frequency characterizing how often the UAV is controlled to receive the flight information of the aircraft by the ADS-B receiver ("The frequency of transmit data link... can be increased to a higher rate in order to accommodate a tight formation flight and during air-refueling operations." – see at least Tran: column 5 lines 59-63).

Regarding claim 10, Tran in view of Barbagallo teaches all of the elements of the current invention as stated above. Furthermore, Tran teaches:
wherein receiving the flight status information of the aircraft includes adjusting the frequency according to a distance between the UAV and the aircraft ("For a rendezvous mission, when two aircraft are still far apart, the transmission can be set at a low rate, e.g., from 1 to 2 Hertz. The rate will switch to a higher rate as the tanker is approaching the rendezvous location." – see at least Tran: column 6 lines 1-5 ).

Regarding claim 11, Tran in view of Barbagallo teaches all of the elements of the current invention as stated above. Furthermore, Tran teaches:
further comprising, before adjusting the frequency: obtaining position information in the flight status information of the aircraft ("ADS-B messages broadcast from the Mode-S transponder every second or two contain aircraft's position, magnetic heading, velocity, intended flight path, barometric altitude, and flight number." – see at least Tran: column 7 lines 33-36)
and the position information in the flight status information of the UAV ("A tactical data link packet would consist of data regarding instantaneous host aircraft position, source of navigation, datum, accuracy index, barometric altitude, radar altitude, velocity vector, acceleration vector, flight phase/maneuver sequence events, control and guidance mode, and control target settings." – see at least Tran: column 6 lines 6-11);
and calculating the distance between the UAV and the aircraft according to the position information of the aircraft and the position information of the UAV ("MCAS interrogations could be inhibited and relative aircraft position can be derived from either ADS-B or tactical data link." – see at least Tran: column 7 lines 45-47) (The examiner notes that the relative aircraft position as taught by Tran is analogous to the claimed "distance between the UAV and the aircraft").

Regarding claim 12, Tran in view of Barbagallo teaches all of the elements of the current invention as stated above. Furthermore, Tran teaches:
wherein the frequency is negatively correlated to the distance ("For a rendezvous mission, when two aircraft are still far apart, the transmission can be set at a low rate, e.g., from 1 to 2 Hertz. The rate will switch to a higher rate as the tanker is approaching the rendezvous location." – see at least Tran: column 6 lines 1-5 ) (The examiner notes that since the rate (i.e. frequency) of transmission as taught by Tran increases as relative distance decreases, this is considered a negative correlation between frequency and distance).

Regarding claim 16, Tran in view of Barbagallo teaches all of the elements of the current invention as stated above. Furthermore, Tran teaches:
wherein controlling the UAV to operate includes: controlling the UAV to be in an avoidance status; generating an avoidance message; and sending the avoidance message to a control terminal ("If a conflict is detected, the system displays an advisory to the pilot. The system also provides guidance for vertical avoidance maneuver, known as Resolution Advisories (RAs)." – see at least Tran: column 2 lines 36-39) (The examiner notes that the vertical avoidance maneuver as taught by Tran includes recognizing that a conflict is detected which may require avoidance (i.e. avoidance status), and sending the generated vertical avoidance maneuver (i.e. avoidance message)).

Regarding claim 17, Tran in view of Barbagallo teaches all of the elements of the current invention as stated above. Furthermore, Tran teaches:
wherein controlling the UAV to operate includes: controlling the UAV to be in an early warning status; generating an early warning message; and sending the early warning message to a control terminal ("If a conflict is detected, the system displays an advisory to the pilot." – see at least Tran: column 2 lines 36-37) (The examiner notes that Tran teaches recognizing a conflict (i.e. early warning status), and then sending the generated advisory (i.e. early warning message)).

Regarding claim 19, this claim is substantially similar to claim 1 and is, therefore, rejected in the same manner as claim 1 as has been set forth above.

Regarding claim 20, this claim is substantially similar to claim 1 and is, therefore, rejected in the same manner as claim 1 as has been set forth above (The examiner notes that in order for the MCAS system taught by Tran to be equipped with all of the aforementioned features and methods, it must include a memory component for storing instructions to perform the features and methods).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Barbagallo, further in view of Dupray et al. (US 2017/0069214), hereinafter referred to as Dupray. Dupray is considered analogous to the claimed invention, because they are in the same field of developing collision avoidance systems for aircraft.

Regarding claim 13, Tran in view of Barbagallo teaches all of the elements of the current invention as stated above. Tran does not explicitly disclose, but Dupray teaches:
wherein controlling the UAV to operate includes: obtaining an avoidance trajectory; and controlling the UAV to fly according to the avoidance trajectory ("In a preferred embodiment, the UAV is able to plan and/or execute maneuvers that seek to avoid such objects and/or their anticipated trajectory while preferably not deviate significantly from the UAV's flight plan/path, if needed." – see at least Dupray: paragraph 0214 lines 8-12).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tran with these above aforementioned teachings from Dupray to obtain an avoidance trajectory and control the UAV to fly according to the avoidance trajectory. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Dupray's method of controlling the UAV based on an avoidance trajectory with Tran's midair collision avoidance system in order to avoid collision with other objects in the UAV's vicinity ("In any case, in a preferred embodiment, the UAV would have certain awareness of its vicinity of other objects and be able to avoid other object once the UAV gains awareness of the other objects that appear in its vicinity." – see at least Dupray: paragraph 0213 lines 11-15). Doing so would provide the benefit of allowing safe operation of the UAV ("In such cases, the emergency object avoidance procedure may be performed with at least a purpose of safe operation (e.g., to avoid a collision with the other object).” – see at least Dupray: paragraph 0215 lines 16-18). 

Regarding claim 14, Tran in view of Barbagallo, further in view of Dupray teaches all of the elements of the current invention as stated above. Tran does not explicitly disclose, but Dupray further teaches:
wherein obtaining the avoidance trajectory includes: obtaining a direction vector from a head of the UAV to the aircraft ("A “geolocation component” of a UAV refers to a component that provides the UAV with data indicative of… a location relative to a certain position or object, of which the position or object itself may be either fixed (e.g., a building) or moving (e.g., a moving vehicle) (e.g., the UAV being at a certain direction and distance, e.g., 200 feet due west and 500 feet above, from the position or object)." – see at least Dupray: paragraph 0174);
and determining a reverse direction of the direction vector as the avoidance trajectory ("When the emergency object avoidance procedure needs to be activated/used, the vicinity of the UAV may be scanned for a list of locations that may have a high (or at least higher than the present location) probability of safety (e.g., an ability to avoid the other objects). For example, in a relatively simple case of one other object occupying at least a portion of the operating space (e.g., the operating zone B) of the UAV, with no other objects within the vicinity of the UAV. As such, the UAV would only need to maneuver to avoid the one other object. Here, the safest location may be the opposite location from the one other object's location (or opposite of its anticipated trajectory if the trajectory is known)." – see at least Dupray: paragraph 0218 lines 1-13) (The examiner notes that the opposite location from the one other object's location as taught by Dupray is considered analogous to the claimed "reverse direction of the direction vector").

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tran with these above aforementioned teachings from Dupray to obtain a direction vector from a head of the UAV to the aircraft and determine a reverse direction of the direction vector as the avoidance trajectory. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Dupray's method of determining a reverse direction as the avoidance trajectory with Tran's midair collision avoidance system in order to determine the position with the highest probability of safety ("In practice, a gradation of probable safe locations would be compiled (e.g., the list of safe locations), with the highest probability of safety opposite of the one other object and the lowest probability of safety being closest to the vicinity of the other object (and locations in the vicinity of the other object deemed unacceptable)." – see at least Dupray: paragraph 0218 lines 19-25). Doing so would provide the benefit of allowing the UAV to maneuver to the safest location ("Here, the safest location may be the opposite location from the one other object's location (or opposite of its anticipated trajectory if the trajectory is known). – see at least Dupray: paragraph 0218 lines 10-13). 

Regarding claim 15, Tran in view of Barbagallo, further in view of Dupray teaches all of the elements of the current invention as stated above. Tran further teaches:
wherein obtaining the avoidance trajectory includes determining a vertical downward direction as the avoidance trajectory ("If the threat is not resolved and a collision or near miss is probable, then the TCAS II system advises the pilot to take evasive action by, for example, climbing or descending to avoid a collision." – see at least Tran: column 2 lines 21-24) (The examiner notes that descending as taught by Tran is considered analogous to traveling in a "vertical downward direction" as claimed).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Barbagallo, further in view of Sanders (US 2018/0026707), hereinafter referred to as Sanders. Sanders is considered analogous to the claimed invention because it is in the same field of communicating ADS-B data.

Regarding claim 21, Tran in view of Barbagallo teaches all of the elements of the current invention as stated above. Tran does not explicitly disclose, but Sanders teaches:
wherein controlling the UAV to receive the flight status information of the aircraft using the standard frequency band includes: -11-Application No. 16/789,620Attorney Docket No. 00203.3321.00USselecting, based on the standard frequency band of the UAV, an antenna from a plurality of antennas of the ADS-B receiver each corresponding to a different frequency band; and controlling the UAV to receive the flight status information of the aircraft using the selected antenna (“Transceiver 22 has antenna 30 to receive local ADS-B Traffic data and transmit consolidated traffic data and weather data on 978 MHz. Transceiver 22 also has antenna 32 to receive local ADS-B data and transmit consolidated traffic data on 1090 MHz, and other possible IS frequencies.” – see at least Sanders: paragraph 0022 lines 5-10).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tran with these above aforementioned teachings from Sanders to select an antenna from a plurality of antennas of the ADS-B receiver each corresponding to a different frequency band, and controlling the UAV to receive flight status information of the aircraft using the selected antenna. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Sander’s use of a plurality of antennas each corresponding to a different frequency band with Tran’s midair collision and avoidance system in order to enable the system to receive data from multiple frequency bands (“Mini-GBT (mGBT) ADS-B transceiver 22 is preferably a variable output power to custom ADS-B GBT which receives local aircraft and UAV traffic and transmits consolidated data on 978 MHz and 1090 MHz for local traffic.” – see at least Sanders: paragraph 0022 lines 1-5). Doing so would provide the benefit of enabling the UAV to receive data from a plurality of standard frequency bands (“The current invention supports the 978 MHz and the 1090 MHz (International Standard ADS-B Frequency) capability to provide ADS-B to the surface both domestically and internationally.” see at least Sanders: paragraph 0006 lines 16-20).

Response to Arguments
Applicant's arguments filed April 28, 2022 have been fully considered but they are not persuasive. The newly added claim limitations have been addressed using the teachings of prior art references Barbagallo and Sanders as set forth above.
Applicant’s arguments with respect to claims 1-17 and 19-21 have been considered but are moot because the new ground of rejection relies on new references Barbagallo and Sanders as set forth above, so any arguments against the previously set forth prior rejection art rejections are moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kube (US 2016/0203723) teaches a collision avoidance system for a UAV, which includes determining a probability risk of a collision and controlling the response (i.e. the flight status) based on the probability risk of a collision and a tiered system for high risk, low/medium risk, and no detected risk.
Arteaga (US Patent No. 10,302,759) teaches an ADS-B architecture for increasing situation awareness and enhanced visual acquisition of traffic for conflict detection, which includes potential avoidance maneuvers such as a vertical descending maneuver to establish safe separation.
Doane (US Patent No. 7,024,309) teaches a system for autonomously keeping an aircraft’s station in a formation flight of a plurality of aircraft, which includes detecting the presence of another aircraft within a predetermined distance (i.e. a flight radius) of the aircraft, adjusting the response (i.e. the flight status) based on the distance to the other aircraft, and performing a collision avoidance maneuver or performing a collision deconfliction maneuver based on the distance to the other aircraft.
Schultz et al. (US Patent No. 8,380,367) teaches airborne surveillance and guidance avionics equipped on Unmanned Aerial Systems for midair collision avoidance and interception, which includes a set of threshold values used to evaluate a threat level caused by another aircraft (i.e. a collision risk factor), and triggering a corresponding guidance routine procedure based on the threat (i.e. controlling flight status).

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK ANTHONY MULDER whose telephone number is (571)272-3610. The examiner can normally be reached Monday - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./             Examiner, Art Unit 3667        

/VIVEK D KOPPIKAR/             Supervisory Patent Examiner
Art Unit 3667